Appeal by the defendant from a judgment of the Supreme Court, Kings *777County (McKay, J.), rendered February 19, 1993, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention regarding the court’s failure to instruct the jury as to the limited purpose of the evidence of the complainant’s prompt complaint of rape is unpreserved for appellate review (see, People v Parsons, 150 AD2d 614; People v Gomez, 112 AD2d 445). The defendant’s remaining contention is also unpreserved for appellate review. Sullivan, J. P., Miller, Santucci and Altman, JJ., concur.